Citation Nr: 9902894	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for laryngitis, claimed 
also as a throat condition, secondary to exposure to vesicant 
agents.

2.  Entitlement to service connection for a stomach condition 
secondary to exposure to vesicant agents.

3.  Entitlement to service connection for an eye condition 
secondary to exposure to vesicant agents.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
October 1945.

This matter originally came before the Board of Veterans 
Appeals (hereinafter the Board) on appeal from a November 
1993 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  Entitlement to service connection for laryngitis, claimed 
as a throat condition, secondary to vesicant agents exposure, 
was granted by the RO in August 1998.  A perfected appeal for 
the disability rating assigned has not been accomplished.

3.  The veteran effectively withdrew his claim for 
entitlement to service connection for conditions of the eyes 
and stomach, both secondary to exposure to vesicant agents, 
in November 1996.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
throat condition, to include laryngitis, secondary to 
vesicant agent exposure, is dismissed for lack of 
jurisdiction by the Board over the issue.  Holland v. Brown, 
9 Vet. App. 324 (1996).

2.  The criteria for withdrawal of a substantive appeal of a 
denial of entitlement to service connection for a stomach 
condition secondary to exposure to vesicant agents by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.204 (1998).

3.  The criteria for withdrawal of a substantive appeal of a 
denial of entitlement to service connection for an eye 
condition secondary to exposure to vesicant agents by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Throat Condition

The veteran originally requested service connection for a 
throat condition to include laryngitis secondary to exposure 
to vesicant agents.  This claim was denied in November 1993.  
VA Form 21-6796, Rating Decision, November 2, 1993.  When the 
claim was perfected before the Board, the Board split the 
issue into two separate issues:

1.  Entitlement to service connection for 
a throat condition as a residual of 
mustard gas exposure; and,

2.  Entitlement to service connection for 
laryngitis as a residual of mustard gas 
exposure.

Board Remand, May 8, 1996.

In the Boards remand, the Board requested that additional 
development of the claim be accomplished.  As a result of 
that development, in August 1998, the RO granted service 
connection for laryngitis (claimed as a throat condition) 
secondary to exposure to vesicant agents.  VA Form 21-6796, 
Rating Decision, August 18, 1998.  Per Holland v. Brown, 9 
Vet. App. 324 (1996), the veterans appeal has been resolved 
and the Board does not have jurisdiction over this issue.  
See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  If the 
veteran wishes to appeal the disability rating assigned, he 
must submit a new notice of disagreement, as he has done.  
Since no Statement of the Case has been issued with regard to 
his disagreement of the disability rating assigned, this 
issue is referred back to the RO for appropriate processing.  

II.  Eye and Stomach Conditions

The veteran also requested service connection for conditions 
of the eyes and stomach, both secondary to exposure to 
vesicant agents.  This claim was denied in November 1993, and 
the veteran appealed to the Board.  In the Boards remand of 
May 1996, the Board requested that additional development on 
these two issues be accomplished.  In November 1996, the 
veteran withdrew his claim for service connection for an eye 
condition and stomach disability secondary to exposure to 
vesicant agents.  See VA Form 21-4138, Statement in Support 
of Claim, received November 20, 1996.  

The Board observes that an appellant may withdraw his 
substantive appeal in writing at any time prior to the 
Boards promulgation of a decision.  38 C.F.R. § 20.204 
(1998).  The Board finds that the November 20, 1996, 
Statement in Support of Claim effectively withdrew the 
appellants substantive appeal.  Therefore, the Board 
concludes that no allegation of fact or law remains.  In the 
absence of such assertions, the appeal is dismissed.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 1998).


ORDER

1.  The claim for entitlement to service connection for 
laryngitis, claimed also as a throat condition, secondary to 
exposure to vesicant agents, is dismissed for lack of 
jurisdiction by the Board over this issue.

2.  Entitlement to service connection for a stomach condition 
secondary to exposure to vesicant agents is dismissed.

3.  Entitlement to service connection for an eye condition 
secondary to exposure to vesicant agents is dismissed.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.


- 2 -
